DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examination Note
In the prior art rejections below, Nelson shows the subject matter of claim 4 but not claim 2, and the rejection with Carlson shows the subject matter of claim 2 but not claim 4.  Examiner suggests combining the subject matter of claims 2 and 4 to expedite allowance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-11, 14-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 2014/0358024).

    PNG
    media_image1.png
    569
    250
    media_image1.png
    Greyscale

 	Regarding claims 1, 11, 20, Nelson discloses the same invention as claimed (Figure 9 shown above for example), including delivering electrical stimulation therapy to a tissue of a patient via electrodes (Figure 1; Paragraph 48), and adjusting a level of at least one parameter of the electrical stimulation therapy (Paragraphs 65, 108, 160) based on one of a first sensed signal of the patient and a second sensed signal of the patient (Figure 9; Paragraphs 85, 90, 132: processor selects frequency band of interest that best indicates patient state), wherein the one of the first sensed signal of the patient and the second sensed signal of the patient is selected based on a first change in the first sensed signal in response to movement by the patient and a second change in the second sensed signal in response to movement by the patient (Paragraphs 7, 36, 64, 79, 88: broadest reasonable interpretation of "movement by the patient" includes presence/absence of movement symptoms associated with a movement disorder).
 	Regarding claims 3-4, 14, Nelson discloses neurological signals, wherein the first sensed signal is a first signal of a brain having a first frequency, and the second sensed signal is a second signal of a brain having a second frequency within the frequency band and different from the first frequency (Paragraphs 33-34, 82, 137).
 	Regarding claims 5, 15, Nelson discloses the frequency band is a beta band of frequencies from about 13-30 Hz (Paragraphs 33-34), the first frequency is in a first sub-band of the beta band at about 15 Hz, and the second frequency is in a second sub-band of the beta band different from the first sub-band and including a frequency of about 25 Hz (Paragraphs 82, 137).
	 Regarding claims 9, 19, Nelson discloses selecting one or more stimulation parameters to suppress a symptom of Parkinson's disease (Paragraphs 9, 85).
	Regarding claim 10, Nelson discloses adjusting the level of the at least one parameter of the electrical stimulation therapy such that the selected one of the first or second sensed signal of the patient is within a lower bound and upper bound of a range (this is inherent, since any physiological signal inherently is bounded by some lower and upper bounds).  Nevertheless, Nelson discloses optimizing stimulation so that a patient physiological signal is within some desired range (Paragraphs 65, 108, 160).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2010/0100153) in view of Skelton (US 2009/0018619) and Nagasaka (US 2014/0221848).

    PNG
    media_image2.png
    605
    302
    media_image2.png
    Greyscale

 	Regarding claims 1-3, 11-13, 20, Carlson discloses substantially the same invention as claimed (Figure 5 shown above for example), including delivering electrical stimulation therapy to a tissue of a patient via electrodes (Figure 1; abstract), and adjusting a level of at least one parameter of the electrical stimulation therapy based on one of a first sensed signal of the patient and a second sensed signal of the patient (Figures 5, 10; stimulation is adjusted based on selection of a first or second sensed signal from respective first or second sense electrode combinations).  Carlson discloses the one of the first or second sensed signal is selected based on sensed changes at respective first and second sense electrode combinations, in order to optimize efficacy of the deep brain stimulation (Paragraphs 36-37).  Carlson does not disclose the selection is further based on changes in the first or second signal in response to patient movement.  However, Skelton teaches that, for neural stimulation including deep brain stimulation (Paragraphs 49, 60), movement by the patient associated with changes in posture, position, or activity may cause lead migration, and as such, affect the optimal selection of sense/stimulation electrode combination (Paragraph 43).  In addition, Nagasaka teaches that, when multiple sensed signals are available, it is desirable to select one of a first or second sensed signal having the least change in response to movement by the patient (Paragraphs 141, 211), in order to utilize the most reliable sensed signal.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to recognize that the selection of an optimal electrode combination in Carlson would be affected by patient movement, as taught by Skelton, and further to modify Carlson and Skelton as taught by Nagasaka to select the sensed signal having the least change in response to patient movement, in order to utilize the most reliable sensed signal.  
 	Regarding claims 9, 19, Carlson discloses selecting one or more stimulation parameters to suppress a symptom of Parkinson's disease (Paragraph 25).
 	Regarding claim 10, Carlson discloses adjusting the level of the at least one parameter of the electrical stimulation therapy such that the selected one of the first or second sensed signal of the patient is within a lower bound and upper bound of a range (this is inherent, since any physiological signal inherently is bounded by some lower and upper bounds).  Nevertheless, Carlson discloses optimizing stimulation so that a patient physiological signal is within some desired range (abstract; Paragraphs 41-42).
 	Further regarding claim 13, Carlson discloses processing may use an external programmer (Paragraphs 55, 83).

Claims 6-8, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2010/0100153) and Skelton 1 (US 2009/0018619) and Nagasaka (US 2014/0221848), or Nelson (US 2014/0358024), in view of Skelton 2 (US 2010/0010392).
 	Regarding claims 6, 16, Carlson or Skelton 1 or Nagasaka, or Nelson, do not disclose adjusting a rate of change of the stimulation parameter.  However, Skelton 2 teaches adjusting a rate of change of a stimulation parameter (Paragraphs 46, 228) based on sensed signals (Paragraphs 199, 205, 258, 266), in order to increase patient safety when making therapy adjustments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson and Skelton 1 and Nagasaka, or Nelson, as taught by Skelton 2 to include adjusting a rate of change as recited, in order to increase patient safety when making therapy adjustments.
 	Regarding claims 7, 17, the rate of change of Skelton 2 may be adjusted from less than one second to greater than one second (Paragraph 228), and that the ramp rate may be optimized for the individual patient (Paragraphs 258, 266).  Carlson or Skelton 1 or Nagasaka, or Nelson, or Skelton 2 do not explicitly disclose switching from adjusting in less than approximately 1 second to adjusting in greater than approximately 1 second when adjusting the stimulation parameter.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(II)(A).  In this instance, Skelton 2 teaches stimulation adjustments can include adjusting a rate of change on the order of seconds, as noted above.  In addition, there is no evidence of criticality or unexpected results associated with the specific rate of change adjustment values recited.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson and Skelton 1 and Nagasaka, or Nelson, and Skelton 2 to include adjusting from less than one second to greater than one second as recited, since such a modification amounts to optimizing the ramp rate through routine experimentation.
Regarding claims 8, 18, Carlson or Skelton 1 or Nagasaka, or Nelson, do not disclose adjusting a delay of the stimulation parameter.  However, Skelton 2 teaches adjusting a length of a delay of a stimulation parameter (Paragraph 199: dwell time) based on sensed signals (Paragraphs 199, 205, 258, 266), in order to increase patient safety when making therapy adjustments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson and Skelton 1 and Nagasaka, or Nelson, as taught by Skelton 2 to include adjusting a delay as recited, in order to increase patient safety when making therapy adjustments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DiLorenzo (US 7,324,851) shows adjusting stimulation based on sensed movement by the patient.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792